                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-315-FDW

JENYON McELVINE,                          )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
KEN BEAVER, et al.,                       )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on Defendants’ Third Motion for Extension of Time

to File Dispositive Motions, (Doc. No. 54), and on Plaintiff’s Motion for Extension of Time to File

Dispositive Motions, (Doc. No. 60).

       Defendants’ Motion will be granted for good cause shown and the Motion for Summary

Judgment, (Doc. No. 55), will be accepted as timely filed.

       Plaintiff’s Motion is unclear. He states that he seeks an extension of the dispositive motion

deadline, which has already expired. It appears from a review of the case docket and of Plaintiff’s

Motion that he seeks an extension of time to respond to Defendants’ Motion for Summary

Judgment, (Doc. No. 55); see (Doc. No. 59). The Motion will be construed as seeking an extension

of time to respond to Defendants’ Motion for Summary Judgment and will be granted until

December 24, 2019. No further extensions will be granted except on a showing of extraordinary

circumstances.

       IT IS ORDERED that:

       1. Defendant’s Third Motion for Extension of Time to File Dispositive Motions, (Doc.

           No. 54), is GRANTED and the Motion for Summary Judgment, (Doc. No. 55), is



                                                 1
   accepted as timely filed.

2. Plaintiff’s Motion for Extension of Time to File Dispositive Motions, (Doc. No. 60), is

   construed as a motion to extend the time to file a response to Defendants’ Motion for

   Summary Judgment, (Doc. No. 55), which is GRANTED until December 24, 2019,

   with no further extensions except on a showing of extraordinary circumstances.

3. The Clerk is respectfully instructed to change Plaintiff’s address of record to the Tabor

   Correctional Institution as indicated in his Motion. See (Doc. No. 60 at 1).




                                  Signed: December 12, 2019




                                         2
